Citation Nr: 1803943	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-10 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating greater than 20 percent for degenerative disc and joint disease of the thoracolumbar spine.


REPRESENTATION

The Veteran represented by:      Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force between March 1973 and August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran's initial claim for an increased rating, as reflected on the April 2012 rating decision, was for a rating for degenerative disc and joint disease (also claimed as rheumatoid arthritis and osteo).  The VA later reclassified the claim as a degenerative disc and joint disease of the thoracolumbar spine, as reflected on the title page. 

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, the Board finds that further development must be completed regarding the Veteran's claim for increased rating for degenerative disc and joint disease of the thoracolumbar spine prior to adjudication by the Board.  

The Veteran testified that he has difficulty with sitting, standing, walking, twisting, bending, and picking items up from the floor.  Further, the Veteran testified that his thoracolumbar disorder has worsened because of these symptoms.

The Veteran filed his application for an increased rating in July 2011.  The only VA examination for the Veteran's back claim took place in August 2010.  

Since the last VA examination, the Veteran's degenerative disc and joint disease of the thoracolumbar spine has progressed.  In an MRI in July 2017, the examiner noted that the findings represented an increase in severity from the prior MRI findings in August 2010.  

Therefore, given that the Veteran has submitted evidence that indicates that his condition has worsened, a new VA examination is necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new examination for his thoracolumbar spine to determine the current severity of his lumbar spine disorder.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished and the findings detailed.    

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for both the joint in question and any paired joint in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

Whether or not the Veteran is experiencing a flare at the time of the examination, the examiner must offer a flare opinion based on estimates derived from information procured from all relevant sources of record, including lay statements of the Veteran.

A complete rationale for any opinions expressed should be provided.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

